Blandford, Justice.
The Home Building and Loan Association brought an action against Van Pelt, to recover what they alleged was due them upon a certain bond given by Van Pelt to the association, conditioned that Van Pelt should pay certain premiums and certain interest. Van Pelt tiled several pleas, in which he substantially alleged that the scheme by which he borrowed the money was a scheme to avoid the usury laws of this State; and he claimed in these pleas that the contract was usurious. The pleas were demurred to by the association. The court overruled the demurrer. ITe further pleaded that the charter of the association was void, in that the purposes and objects, etc., of the association were not set forth in the petition. A verdict was rendered in the case In favor of Van Pelt. A motion was made for a new trial, besides the general grounds, upon the ground that the court erred in overruling the demurrers to the pleas filed by Van Pelt in the case. Upon the hearing, the same was granted by the court; and to this grant of a new trial Van Pelt excepted, and error is assigned upon that exception. . .
1. The pleas filed in this case are very similar to the pleas filed in the case of Parker vs. The Fulton Loan and Building Association. 46 Ga. 166. No usury is specified or set forth in these pleas other than the amounts received and paid; but the scheme of the association is alleged to be a contrivance or device for the purpose of evading the usury laws. It was settled in the case cited that the scheme itself was not usurious; that if the transaction was to carry out the scheme and purposes for which the association was chartered, it Avas not unlawful, and we think that law controls this branch of the case.
2. The charter of this association Avas similar to the charter of the Gate City Loan and Building Association, and indeed to those of all other associations of like character; and *444while the petition did not go into detail, it did state, by the very name it was to have, the substance of the business; and talcing the petition and the order together (and they are to be taken together), they both show what the intent was; which shows that the charter was- sufficient. 54 Ga. 474. It is now too well-settled in this State to doubt, that an association of this character is legitimate. Whatever might have been the opinion before these decisions were rendered, we think the decisions settle that question.
We think the court did right to grant the new trial upon the grounds mentioned in the motion, and the judgment is affirmed.